Citation Nr: 1310066	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left upper extremity injury including radiculopathy, carpal tunnel syndrome, and gouty arthropathy in the left elbow, claimed as a left shoulder and arm injury, to include as secondary to arthritis and a chronic sprain, right ankle.

2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease, osteoarthritis, and spondylosis, to include as secondary to arthritis and a chronic sprain, right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from September 2005 and May 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In January 2009, the Board remanded these claims to the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  In January 2010, the AMC re-adjudicated the Veteran's claims and, upon a continued denial, issued a supplemental statement of the case (SSOC) and returned the case to the Board. In March 2010 and September 2011, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate consideration. 

The issue of service connection for bilateral hearing loss was previously on appeal.  However, in a September 2012 rating decision, the AMC granted service connection for it.  Therefore, this issue has been granted in full and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional action is necessary. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where...the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

In September 2011 the Board remanded the claims in order for Veterans Claims Assistance Act (VCAA) notice to be sent regarding service connection on a secondary basis.  The record does not show that such notice was sent to the Veteran.  Therefore, the claim must be remanded in order for the Veteran to be sent VCAA notice.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under the September 2011 Board remand, the Veteran was to be scheduled for a VA examination for the left upper extremity.  The examiner was to consider whether any current left upper extremity disability was related to active service.  An October 2011 VA examiner diagnosed the Veteran with carpal tunnel syndrome and ulnar compression at the elbow and opined that they were not related to service.  However, no rationale was provided.  

Per the Board remand, the VA examiner was also to provide an opinion regarding concerning whether the left upper extremity condition was secondary to arthritis and a chronic sprain, right ankle.  Such opinion was not provided in either the October 2011 VA examination report or an opinion that the AMC obtained from a VA physician in February 2013.  Therefore, a supplementary opinion must be obtained.

The October 2011 VA examiner opined that the left upper extremity radiculopathy was related to service because the Veteran was in a motorcycle accident in service and currently had cervical spondylosis and radiculopathy.  However, service connection is not in effect for a cervical spine disability, and subsequent VA opinions have concluded that the diagnosed osteoarthritis and degenerative disc disease of the cervical spine are less likely as not related to service.  

In this regard, the VA physician who reviewed the record in February 2013 concluded that it was less likely than not that the cervical spine disability was incurred in or caused by an in-service injury, event , or illness, including being run over by a motor scooter.  The examiner noted the treatment records after the in-service October 1968 accident did not show any indication of a neck injury.  Furthermore, the record showed a gap of 35 years between the Veteran's service and any complaints related to the cervical spine.  While this opinion is partially responsive to the prior Board remand, an opinion also should have been obtained concerning service connection on a secondary basis.  Therefore, an addendum to the February 2013 opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence necessary to establish a claim for service connection as secondary to a service-connected disability.

2.  Thereafter, return the claims file to the physician who provided the February 2013 opinion, if available, or to another appropriate physician.  The physician should offer an opinion as to:

a.  Whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50% probability), that the Veteran's left carpal tunnel syndrome and/or ulnar compression at the left elbow arose during service or are related to an event during service, including being struck by a motor scooter.  The physician should provide an explanation as to the medical basis for all opinions expressed.

b.  Whether it is more likely, less likely, or at least as likely as not, the Veteran's carpal tunnel syndrome and/or ulnar compression at the elbow were caused by, or aggravated (permanent worsening of the underlying condition) by the service-connected arthritis and chronic sprain of the right ankle, to include any gait disturbance caused by such.  If the physician finds that the carpal tunnel syndrome and/or ulnar compression at the elbow are aggravated by the service connected right ankle disability, then the examiner should quantify, if possible, the extent to which the carpal tunnel syndrome and/or ulnar compression at the elbow has been permanently worsened by the right ankle disorder.  The physician should provide an explanation as to the medical basis for all opinions expressed.

c.  Whether it is more likely, less likely, or at least as likely as not, that the Veteran's cervical spine disability was caused by, or aggravated (permanent worsening of the underlying condition) by, the service-connected arthritis and chronic sprain of the right ankle, to include any gait disturbance caused by such.  If the physician finds that the cervical spine disability is aggravated by the service connected right ankle disability, then the examiner should quantify, if possible, the extent to which the cervical spine disability has been permanently worsened by the right ankle disorder.  The physician should provide an explanation as to the medical basis for all opinions expressed.

If any opinion cannot be provided without resorting to speculation, the physician must explain why that is so.

3.  After the above has been completed, the claims should be readjudicated.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

